Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge [EP 1310453] in view of Becker [US Pat # 4,367,660].

Regarding claims 1-4 Fukumura discloses A rotary actuator used in a shift-by-wire system for a vehicle, the actuator comprising: a motor (10) that includes a motor shaft (26):  an output shaft (16) that is disposed in parallel with the motor shaft; a speed reducer (28, 38) that reduces a rotational speed of the motor and transmits rotation of the motor at a reduced rotational speed to the output shaft (16); and a case (12) that houses the motor and the speed reducer, wherein the case includes an upper case (12) that houses the motor and a lower case (see fig 2) that houses the speed reducer (28, 38) the speed reducer includes a first reducer that includes a ring gear (32) (see fig 5)  unrotatably (see abstract) embedded in portion of the lower case  and a parallel-shaft type second reducer that includes a drive gear (28) on the motor shaft (26) and a driven gear (38) on the output shaft, and the ring gear (32, see abstract ) includes an annular gear portion ( see fig 2), the rotary actuator further comprises a sun gear (30) engaged with ring gear (32), and the sun gear (30) is configured to rotate during rotation of the motor shaft.
the  sun gear (30) engaged with ring gear (32), and the sun gear is configured to perform a planetary motion such that the sun gear revolves around an axis about which the motor shaft is
configured to rotate (see fig 5).

Fukumura does not explicitly disclose a cover that protrudes radially inward from one end of the annular gear portion. wherein the annular gear portion and the cover are formed as a single member, wherein the ring gear further includes a bush that protrudes from the cover in an axial direction of the ring gear.
 that the ring gear embedded in a resin portion of the case, and the annular gear portion and the cover are formed as separate members. However Becker shows a cover (42) that protrudes radially inward from one end of the annular gear portion. wherein the annular gear (38) portion and the cover (42) are formed as a single member (see fig 1), wherein the ring gear further includes a bush (formed by gear 36) that protrudes from the cover (42) in an axial direction of the ring gear (38). a rotary actuator with a ring gear (34) embedded in a resin portion (44) of the case, the annular gear portion (of ring gear 34) and the cover (46) are formed as separate members.
It would have been obvious to someone having ordinary skills in the art at the time of the effective filling date to have made a portion of the case with embedded resin to reduce gear noise Also it would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the annular portion and the cover as separate member as a matter design choice and design preference (see MPEP 2144.04 section V).
Also It would have been obvious to redesign the ring gear taught in Fukumura reference to have a cover and bushing to prevent gear contamination and having a bushing to provide support of the gear on the shaft.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


    PNG
    media_image1.png
    734
    472
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    760
    574
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    707
    500
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658